DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a guide part” (corresponding to 90 in the instant disclosure), “an interlocking part” (corresponding to 600 in the instant disclosure), and “a guided part” (corresponding to 640 in the instant disclosure) in claims 10-14, “an interlocking part” (corresponding to 600 in the instant disclosure) in claims 15-20, “a load receiving part” (corresponding to 620 in the instant disclosure) in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No.11,097,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,097,919 anticipate the instant claims as detailed below.
As to claim 10, U.S. Patent No.11,097,919 claims a recording material processing apparatus (claim 1, line 1) comprising:
first teeth that are used for binding processing of a recording material bundle (claim 1, lines 2-3);
second teeth configured to move toward the first teeth and to press the recording material bundle positioned between the first teeth and the second teeth (claim 1, lines 4-6);
a guide part configured to guide an interlocking part configured to interlock with the second teeth (claim 1, lines 7-9 and lines 12-15); and
a guided part provided to the interlocking part and configured to be guided by the guide part (claim 6, lines 4-10),
wherein one of the guide part and the guided part comprises a hole, and the other comprises a rod-shaped part extending along a moving direction of the interlocking part and in contact with an inner surface of the hole (claim 1, lines 12-15, where the interlocking part meshes with a screw part, which is considered to read on comprising a hole and comprising a rod-shaped part).
Regarding claim 11, U.S. Patent No.11,097,919 claims wherein the hole extends along the moving direction of the interlocking part (claim 5, lines 3-5).
Regarding claim 14, U.S. Patent No.11,097,919 claims wherein the guided part provided to the interlocking part is the rod-shaped part, and the guide part is the hole configured to guide an outer surface of the rod-shaped part (claim 6).
Regarding claim 15, U.S. Patent No.11,097,919 claims a recording material processing apparatus (claim 1, line 1) comprising:
first teeth that are used for binding processing of a recording material bundle (claim 1, lines 2-3);
second teeth configured to move toward the first teeth and to press the recording material bundle positioned between the first teeth and the second teeth (claim 1, lines 4-6); and
a screw member connected to an interlocking part configured to interlock with the second teeth, to rotate in a circumferential direction, and to move the second teeth toward the first teeth (claim 1, lines 10-15).
Regarding claim 17, U.S. Patent No.11,097,919 claims further comprising a rotary body (interlocking portion) arranged coaxially with the screw member (claim 1, lines 12-15), having an outer diameter larger than an outer diameter of the screw member (claim 7, lines 3-5), and configured to receive a drive force that is transmitted to the screw member (claim 1, lines 12-15).

Claims 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/709422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/709,422 anticipate the instant claims as detailed below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 10, Application No. 17/709,422 claims a recording material processing apparatus comprising (claim 1, lines 1-2):
first teeth that are used for binding processing of a recording material bundle (claim 1, lines 3-4);
second teeth configured to move toward the first teeth and to press the recording material bundle positioned between the first teeth and the second teeth (claim 1, lines 5-7);
a guide part configured to guide an interlocking part configured to interlock with the second teeth (claim 1, lines 8-9); and
a guided part provided to the interlocking part and configured to be guided by the guide part (claim 1, lines 10-11),
wherein one of the guide part and the guided part comprises a hole (claim 1, lines 12-13), and the other comprises a rod-shaped part extending along a moving direction of the interlocking part and in contact with an inner surface of the hole (claim 1, lines 14-16).
Regarding claim 11, Application No. 17/709,422 claims wherein the hole extends along the moving direction of the interlocking part (claim 2).
Regarding claim 12, Application No. 17/709,422 claims wherein a contact area between the guide part and the guided part increases as the second teeth move toward the first teeth (claim 3).
Regarding claim 13, Application No. 17/709,422 claims comprising a plurality of the guide parts and a plurality of the guided parts (claim 4).
Regarding claim 14, Application No. 17/709,422 claims wherein the guided part provided to the interlocking part is the rod-shaped part, and the guide part is the hole configured to guide an outer surface of the rod-shaped part (claim 5).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimizu et al. (US 2017/0008723 A1) .
As to claim 10, Shimizu et al. teaches a recording material processing apparatus (figures 17-18) comprising:
first teeth (74) that are used for binding processing of a recording material bundle (figures 17-18);
second teeth (73) configured to move toward the first teeth and to press the recording material bundle positioned between the first teeth and the second teeth (figures 17-18);
a guide part (77, specifically the hole shown in 77 for guiding 84) configured to guide an interlocking part (85) configured to interlock with the second teeth (73); and
a guided part (84) provided to the interlocking part (85) and configured to be guided by the guide part (figure 17),
wherein one of the guide part (the hole in 77 for guiding 84) and the guided part (84) comprises a hole, and the other comprises a rod-shaped part extending along a moving direction of the interlocking part and in contact with an inner surface of the hole (figure 17, where the radius of the rod shaped part 84 extends along the moving direction of 85).
As to claim 11, Shimizu et al. teaches wherein the hole extends along the moving direction of the interlocking part (figure 17, where at least part of the hole’s width and length extend along the moving direction of the interlocking part).
As to claim 14, Shimizu et al. teaches wherein the guided part (84) provided to the interlocking part (85) is the rod-shaped part (figure 17), and the guide part (the hole in 77 for guiding 84) is the hole configured to guide an outer surface of the rod-shaped part (figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0008723 A1) in view of Gray (7,717,035).
As to claim 1, Shimizu et al. teaches a recording material processing apparatus (figures 17-18) comprising: 
first teeth (the teeth on 74) that are used for binding processing of a recording material bundle (figures 17-18); 
second teeth (the teeth on 73) configured to move toward the first teeth and to press the recording material bundle positioned between the first teeth and the second teeth (figures 17-18); 
a first block (the body of 74) configured to support the first teeth (figure 17); and 
a second block (the body of 73) configured to support the second teeth (figure 17).
Shimizu et al. is silent on the composition of the first block and second block and therefore does not explicitly teach a first metal block and a second metal block.
Gray teaches a system for material processing (see abstract) comprising a first metal block (24) configured to support first teeth (28, corresponding in combination to 54) and a second metal block (16) configured to support second teeth (20, corresponding in combination to 53).
It would have been obvious to one skilled in the art before the effective filing date to modify the first block and second block of Shimizu et al. to be metal, as suggested by Gray because it is a known material for supporting a set of interlocking patterns when deforming paper (column 5, lines 22-56) with predictable results.
 As to claim 4, Shimizu et al. as modified (citations to Shimizu et al. unless otherwise indicated) wherein a volume of the first metal block (74) and a volume of the second metal block (73) are different (see figure 17).
As to claim 5, Shimizu et al. as modified (citations to Shimizu et al. unless otherwise indicated) teaches wherein the volume of the second metal block (73) is smaller than the volume of the first metal block (74; see figure 17).
As to claim 6, Shimizu et al. as modified (citations to Shimizu et al. unless otherwise indicated) wherein a thickness of the first metal block (54) and a thickness of the second metal block (53) are different (see figure 3 and 6).
As to claim 7, Shimizu et al. as modified (citations to Shimizu et al. unless otherwise indicated) teaches wherein when comparing a thickness in a moving direction (indicated by the arrow and dotted lines in figure 17) of the second teeth (73), the thickness of the first metal block (74) is greater than the thickness of the second metal block (73; see figure 17).
As to claim 9, Shimizu et al. as modified (citations to Shimizu et al. unless otherwise indicated) teaches further comprising a guided member (57) that is attached to the second metal block (53) and is guided by the first metal block (54; paragraph [0073], where lead screw 57 moves the blocks in conjunction with one another).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0008723 A1) and Gray (7,717,035) as applied to claim 1 above, and further in view of Kanarek (3,643,303).
As to claim 8, Shimizu et al. as modified teaches all of the limitations of the claimed invention as noted above for claim 1, except the first teeth are fixed to the first metal block by press-fitting, and wherein the second teeth are fixed to the second metal block by press-fitting.
Kanarek teaches attaching a die having teeth (projections) fixed to a block by press-fitting (figures 10-12 and column 2, lines 8-14). One skilled in the art before the effective filing date would have found it obvious to modify Shimizu et al. to have the first teeth are fixed to the first metal block by press-fitting, and wherein the second teeth are fixed to the second metal block by press-fitting to allow the exchange of the teeth on the metal block for either changing the pattern on the processed sheet or for ease of replacement with predictable results.
It would have been obvious to one skilled in the art before the effective filing date to modify Shimizu et al. to have the first teeth are fixed to the first metal block by press-fitting, and wherein the second teeth are fixed to the second metal block by press-fitting as suggested by Kanarek because it allows for the exchange of the teeth on the metal block for either changing the pattern on the processed sheet or for ease of replacement with predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0008723 A1).
As to claim 13, Shimizu et al. teaches all of the limitations of the claimed invention, as noted above for claim 10, except comprising a plurality of the guide parts and a plurality of the guided parts.
One skilled in the art before the effective filing date would have found it obvious to duplicate the guide parts and guided parts such that there were a plurality of guide parts and a plurality of guided parts in order to provide movement force to both sides of the interlocking part (85) in order to balance the force distribution across the width of the teeth.
It would have been obvious to one skilled in the art before the effective filing date to modify Shimizu et al. to have a plurality of the guide parts and a plurality of the guided parts because it is a simple duplication of parts that allows the balancing of the force distribution across the width of the teeth with predictable results.

Allowable Subject Matter
Claims 2-3, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fawcett et al. (WO 2010/138990 A1), Takahashi et al. (US PGPub 2015/0093214 A1), Hoekstra et al. (EP 1798025 A1) and Takahashi (JP 2019181733 A) each teach systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853